Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 1 of 49 Page ID #:1216




   1 LUIS LI (State Bar No. 156081)
     luis.li@mto.com
   2 CRAIG JENNINGS LAVOIE (State Bar No. 293079)
     Craig.Lavoie@mto.com
   3 JENNIFER L. BRYANT (State Bar No. 293371)
     Jennifer.Bryant@mto.com
   4 MARI T. SAIGAL (State Bar No. 318556)
     Mari.Saigal@mto.com
   5 MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue
   6 Los Angeles, California 90071-3426
     Telephone: (213) 683-9100
   7 Facsimile: (213) 687-3702
   8 Attorneys for Plaintiff Vanessa Bryant
   9                   SUPERIOR COURT OF THE STATE OF CALIFORNIA

  10                                 COUNTY OF LOS ANGELES

  11                            UNITED STATES DISTRICT COURT
  12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  13 Vanessa Bryant, a California                   Case No. 2:20-cv-09582-JFW-E
     Resident,VANESSA BRYANT,
  14                                                FIRST AMENDED COMPLAINT
                  Plaintiff,                        FOR:
  15
            vs.
  16                                                1. Violation of Fourteenth
     COUNTY OF LOS ANGELES, a public entity;           Amendment (– 42 U.S.C. § 1983)
  17 LOS ANGELES COUNTY SHERIFF’S
     DEPARTMENT, a public entity; ALEX              2. Violation of Fourteenth Amendment
  18 VILLANUEVA, as Sheriff of the County of           (42 U.S.C. § 1983 - Monell)
     Los Angeles and as an individual; and DOES
  19 1-100, INCLUSIVE,                              2. Negligence
  20               Defendant.                       3. Negligence
     COUNTY OF LOS ANGELES; LOS                     4. Invasion of Privacy
  21 ANGELES COUNTY SHERIFF’S
     DEPARTMENT; LOS ANGELES                        5. Intentional Infliction of Emotional
  22 COUNTY FIRE DEPARTMENT;                           DistressInvasion of Privacy
     JOEY CRUZ; RAFAEL MEJIA;
  23 MICHAEL RUSSELL; and RAUL
     VERSALES,                                      DEMAND FOR JURY TRIAL
  24
              Defendants.
  25
  26
  27
  28
                                                                       Case No. 2:20-cv-09582-JFW-E
                                   COMPLAINTFIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 2 of 49 Page ID #:1217




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            -2-
                                   FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 3 of 49 Page ID #:1218




   1         Plaintiff Vanessa Bryant (“Plaintiff”), through her undersigned counsel, hereby
   2 brings this action against defendants County of Los Angeles (the “County”), the Los
   3 Angeles County Sheriff’s Department (the “Sheriff’s Department” or “the Department”),
   4 Alex Villanueva, in his individual and official capacity as), the Sheriff of Los Angeles County
   5 Fire Department (the “Fire Department,” and Does 1-100 (, collectively with the
   6 County and the Sheriff’s Department, the “Entity Defendants”), Joey Cruz, Rafael
   7 Mejia, Michael Russell, and Raul Versales (collectively, the “DoeDeputy
   8 Defendants,” and, collectively with the County, the Sheriff’s Department, and Alex
   9 Villanuevathe Fire Department, the “Defendants”), seeking damages to remedy
  10 violations of her civil rights under the United States Constitution and for negligence,
  11 intentional infliction of emotional distress, and invasion of privacy pursuant to California
  12 law. This Court has subject matter jurisdiction pursuant to 28 U.S.C. sections 1331
  13 and 1343.
  14         Plaintiff alleges, on personal knowledge as to herself and information and
  15 belief as to others, as follows:
  16                                      INTRODUCTION
  17         1.     On the morning of Sunday, January 26, 2020, three eighth-grade girls,
  18 joined by parents and coaches, left their homes in Orange County to play in a youth
  19 basketball tournament in Thousand Oaks. Making their way by helicopter, they
  20 encountered dense fog. Rather than land or turn around, the pilot pushed into the fog
  21 and became disoriented. The helicopter descended rapidly and crashed into the
  22 foothills of the Santa Monica Mountains, killing everyone onboard. Vanessa
  23 Bryant’s thirteen year-old daughter, Gianna Bryant, and husband of nearly twenty
  24 years, Kobe Bryant, were among those who died.
  25         2.     In the aftermath of the crash, several of the victims’ family members
  26 gathered at the L.A. County Sheriff’s station in Lost Hills, devastated and distraught.
  27 Sheriff Alex Villanueva met with them and assured Mrs. Bryant that his deputies
  28 were securing the crash site. Based on a leak by law enforcement, the gossip and
                                                                          Case No. 2:20-cv-09582-JFW-E
                                    COMPLAINTFIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 4 of 49 Page ID #:1219




   1 celebrity news site TMZ had reported that Kobe, a singular figure in Southern
   2 California culture and a hero to millions around the world, had died, and onlookers
   3 were flocking to the accident scene.
   4         3.     But the biggest threat to the sanctity of the victims’ remains proved to be
   5 the Sheriff’s Department itself. Faced with a scene of unimaginable loss, no fewer than
   6 eight sheriff’s deputies atSheriff’s Department personnel abused their access to the crash
   7 site pulled out their personal cell phones and snappedby taking and sharing gratuitous photos
   8 of the dead children, parents, and coaches. The deputies took these photos for their own
   9 personal gratification. As the Sheriff’s Department would later admit, there was no
  10 investigatory reason for deputiesDepartment personnel to be takingtake pictures of the
  11 victims’ remains.
  12         4.     Within forty-eight hours, at least ten members of the Department
  13 obtained and possessed images of the victims’ remains on their personal cell phones
  14 without any legitimate reason for having them. The gratuitous images soonalso
  15 became talked abouta subject of gossip within the Department, as deputies
  16 displayedshared them to colleagues in settings that had nothing to do with investigating
  17 the accident. One deputy even used hisshowed off photos of the victims to try to impress
  18 a woman at a bar, identifying one of the individuals depicted as Kobe Bryant and
  19 bragging about how he had been at the crash site. A bartender overheard this interaction
  20 andShocked and appalled, one of the bar patrons filed a written complaint with the
  21 Sheriff’s Department.
  22         5.     Upon learning that his deputies had taken and shared the gratuitous
  23 photos, which plainly violated the victims’ families’ constitutional rights to control
  24 images of their loved ones’ remains, Sheriff Villanueva did not inform the victims’
  25 families, initiate an internal affairs investigation, or inspect the deputies’ phones to
  26 determine whether and how the photos had been shared. He instead directed a
  27 cover-up, summoning the deputies to the Lost Hills station and telling them that, if
  28 they deleted the photos, they would face no discipline. The deputies purported to

                                                 -2-
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 5 of 49 Page ID #:1220




   1 accept the Sheriff’s offer, receiving a free pass in exchange for destroying evidence of
   2 their misconduct.
   3          6.     For one month, the Department’s cover-up worked. But on February 27
   4 and 28, 2020, the Los Angeles Times reported on the deputies’ photos and the
   5 Department’s effort to hide its wrongdoing. Following the reports, Sheriff Villanueva
   6 admitted that his deputies took “illicit photos” of the victims’ remains and that he
   7 informally ordered their destruction to avoid the “usual routine” of a formal
   8 investigation in which everyone “lawyers up.”
   9          7.     Following the Los Angeles Times reports, other news outlets began
  10 reporting that the misconduct was not limited to the Sheriff’s Department—Fire
  11 Department personnel had taken and shared improper photos of the victims’ remains
  12 as well. Like the Sheriff’s Department, the Fire Department had been aware of the
  13 egregious conduct for several weeks and responded by directing employees to destroy
  14 evidence of their wrongdoing without ever informing the victims’ families.
  15          8.     Shocked and devastated by the Los Angeles TimesDevastated by these reports,

  16 Mrs. Bryant privately sought information from the Sheriff’s Department and Fire
  17 Department to assess whether she should brace for pictures of her loved ones’ remains
  18 to surface on the internet. Mrs. Bryant asked the Ddepartments to explain the steps
  19 itthey had taken to determine the scope of the misconduct and ensure that all photos of
  20 the crash site had been secured. The DepartmentBoth responded that itthey needed extra
  21 time to respond due to the “unusual circumstance” of needing to consult documents,
  22 then sent a letter saying it was “unable to assist” with any of the inquiriesletters in which they
  23 refused to respond to all but one of Mrs. Bryant’s questions and asserted that they had
  24 no legal obligation to do soassist.
  25          9.     The Sheriff’s Departmentand Fire Departments’s outrageous actions have
  26 caused Mrs. Bryant severe emotional distress and compounded the trauma of losing
  27 Kobe and Gianna. Mrs. Bryant feels ill at the thought of strangers gawkingthat sheriff’s
  28 deputies, firefighters, and members of the public have gawked at gratuitous images of

                                                    -3-
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 6 of 49 Page ID #:1221




   1 her deceased husband and child, and she lives in fear that she or her children will one
   2 day confront horrific images of their loved ones online. Many social media users and
   3 internet trolls have claimed to have seen photos of the victims’ remains, and their
   4 accounts are plausible given the number of deputiesindividuals who took and
   5 transmitted improper photos, the ease with which cell- phone picturesphotos are
   6 transmittedelectronically shared and saved in cloud storage, and the Sheriff’s
   7 Department’s egregious failure to take reasonable steps to prevent dissemination of the
   8 photos.
   9          10.    In taking these photographs and at several points thereafter, members of
  10 the Sheriff’s Department hasand Fire Departments have chosen to act reprehensibly,
  11 and it continues to demonstratethe departments’ responses to their employees’ conduct
  12 has demonstrated that itthey either doesdo not understand or doesdo not care about the
  13 pain itthey hasve caused. This lawsuit seeks to impose accountability for that.
  14                                JURISDICTION AND VENUE
  15          10.    This Court has jurisdiction over all causes of action asserted in this complaint

  16 pursuant to the California Constitution Article VI, section 10, and California Code of Civil
  17 Procedure section 410.10, because no cause of action contained herein is given by statute to other
  18 trial courts and the amount in controversy exceeds $25,000.
  19          11.    The County removed this action, which was commenced in the Superior
  20 Court of the State of California for the County of Los Angeles, pursuant to 28 U.S.C.
  21 sections 1331, 1441, and 1446. This Court has jurisdiction over this action pursuant
  22 to 28 U.S.C. sections 1331 and 1343 because Plaintiff brings a claim for violation of
  23 the Fourteenth Amendment of the United States Constitution under 42 U.S.C. section
  24 1983, and this Court has supplemental jurisdiction over Plaintiff’s state law claims
  25 under 28 U.S.C. section 1367(a).
  26          12.    Venue in this Court is proper in this District pursuant to California Code of
  27 Civil Procedure sections 393, 394, and 39528 U.S.C. section 1391(b), because Defendants
  28 in this action are public officersindividuals and public agencies situated in Los Angeles

                                                      -4-
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 7 of 49 Page ID #:1222




   1 County and because, on information and belief, all of the acts or omissions complained
   2 of ingiving rise to this Complaint took placeoccurred in Los Angeles Countythe Central
   3 District of California.
   4                                          THE PARTIES
   5          13.    Plaintiff Vanessa Bryant, a California resident, is the wife of Kobe
   6 Bryant and mother of Gianna Bryant.
   7          14.    Defendant County of Los Angeles is a municipal corporation duly
   8 authorized to operate under the laws of the State of California. The Los Angeles
   9 County Sheriff’s Department is a department of the County.
  10          15.    Defendant Los Angeles County Sheriff’s Department is a local
  11 government entity created under the laws of the State of California and a department
  12 of Defendant County. The Sheriff’s Department provides general law enforcement
  13 services to certain contract cities, including Calabasas, California. The Department’s
  14 work is directed by, among others, Sheriff Alex Villanueva.
  15          16.    Defendant Los Angeles County Fire Department is a local government
  16 entity created under the laws of the State of California and a department of Defendant
  17 County. The Fire Department provides fire suppression and prevention services
  18 under contract with the city of Calabasas, California.
  19          17.     Defendants County and the, Sheriff’s Department, and Fire Department
  20 are “persons” subject to suit within the meaning of 42 U.S.C. § 1983. See Monell v.
  21 New York Department of Social Services, 436 U.S. 658, 691 (1978).
  22          18.    Pursuant to California Government Code § 815.2(a), Defendants County
  23 and the, Sheriff’s Department, and Fire Department are liable for any and all wrongful
  24 acts in violation of state law hereinafter complained of and committed by their
  25 employees acting within the course and scope of their employment.
  26          17.    Defendant Alex Villanueva is an individual and was, at all times relevant herein, the

  27 Sheriff of Los Angeles County. He is an elected official of the County with responsibility for
  28 overseeing the Sheriff’s Department and making and implementing its policy. Sheriff Villanueva is

                                                     -5-
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 8 of 49 Page ID #:1223




   1 sued in his individual capacity and as a representative of the County. Upon information and belief,
   2 Sheriff Villanueva resides in Los Angeles County.
   3          18.     Does 1 through 100, inclusive, are sued herein under fictitious names because their

   4 true names and capacities are presently unknown to Plaintiff. In a letter to the Sheriff’s Department
   5 on March 8, 2020, Plaintiff requested the names of the Sheriff’s Department personnel who took or
   6 possessed photos of the crash site, but the Sheriff’s Department has refused to provide names.
   7 Plaintiff will amend this complaint to substitute the true names and capacities of these parties when
   8 they become known. The Doe defendants include Sheriff’s Department personnel who (i) took or
   9 shared photos of the accident scene or one of the Bryants’ remains; or (ii) participated in the failure
  10 to take reasonable steps to prevent dissemination of the photos that were in their constructive
  11 possession. Plaintiff is informed and believes, and on that basis alleges, that Does 1 through 100,
  12 inclusive, were employees or agents of the Sheriff’s Department.
  13          19.     Defendant Joey Cruz is an individual and currently a sheriff’s deputy in
  14 the Los Angeles County Sheriff’s Department. Cruz is sued in his individual
  15 capacity. On information and belief, Defendant Cruz is a resident of California.
  16          20.     Defendant Rafael Mejia is an individual and currently a Sheriff’s deputy
  17 in the Los Angeles County Sheriff’s Department. Mejia is sued in his individual
  18 capacity. On information and belief, Mejia is a resident of California.
  19          21.     Defendant Michael Russell is an individual and currently a Sheriff’s
  20 deputy in the Los Angeles County Sheriff’s Department. Russell is sued in his
  21 individual capacity. On information and belief, Russell is a resident of California.
  22          22.     Defendant Raul Versales is an individual and currently a Sheriff’s
  23 deputy in the Los Angeles County Sheriff’s Department. Versales is sued in his
  24 individual capacity. On information and belief, Versales is a resident of California.
  25                                  GENERAL ALLEGATIONS
  26          19.     The acts described herein follow years of misconduct at the L.A. County Sheriff’s

  27 Department, which has demonstrated over the past decade that it is among the least disciplined law
  28 enforcement organizations in the country. Examples abound, with the most notable being that the

                                                      -6-
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 9 of 49 Page ID #:1224




   1 former Sheriff, his second-in-command, and other senior Department leaders were convicted and
   2 sentenced to federal prison for obstructing an FBI investigation into widespread beatings of inmates
   3 in the Department-run jail system, which concluded with federal charges and prison sentences for
   4 more than a dozen Sheriff’s Department personnel. That there has been a long-term failure of
   5 training and discipline at the Sheriff’s Department is clear. And it is not surprising that, when forced
   6 into a role of responding to an accident scene involving a major international celebrity, numerous
   7 deputies would abuse that position of trust.
   8                                            Sheriff’s Deputies

   9                    Sheriff’s and Fire Department Personnel Took and
  10                    Shared Unnecessary Photos of the Victims’ Remains

  11          23.     On the morning of January 26, 2020, a helicopter carrying Kobe Bryant
  12 and his thirteen-year-old daughter, Gianna, crashed into the foothills of the Santa
  13 Monica Mountains near Calabasas, California. The pilot and all passengers died on
  14 impact.
  15          24.     The hours after the crash were filled with confusion. Mrs. Bryant
  16 learned of the crash from an employee of Kobe, Inc., but was told there were
  17 survivors. She then began receiving Instagram messages expressing sympathy for her
  18 loss. Based on a leak by law enforcement, TMZ had reported that Kobe had died in a
  19 helicopter accident. Having heard nothing from law enforcement herself, Mrs. Bryant
  20 was confused and distraught. Ultimately, other news outlets confirmed that Kobe and
  21 Gianna had perished in the accident.
  22          25.     Paparazzi, members of the public, and a significant number of
  23 unauthorized drones flocked to the crash site. The Sheriff’s Department closed
  24 multiple roads and freeway off-ramps leading to the site to discourage onlookers, and
  25 the Federal Aviation Administration imposed a five-mile no-fly zone overhead at
  26 Mrs. Bryant’s request. An emergency ordinance prohibited unauthorized access to
  27 the site, and Sheriff Villanueva announced that trespassers would be arrested and
  28 charged with a misdemeanor.

                                                       -7-
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 10 of 49 Page ID #:1225




   1          26.    Meanwhile, Mrs. Bryant and other family members of the victims
   2 gathered at the nearby Sheriff’s station in Lost Hills. Mrs. Bryant spoke with Sheriff
   3 Alex Villanueva and expressed concern that the crash site was unprotected from
   4 photographers. Sheriff Villanueva assured her that his deputies were securing the
   5 scene.
   6          24.    But Sheriff Villanueva took no steps to deliver on these assurances with respect to

   7 the conduct of his own deputies. Indeed, at or around the time Sheriff Villanueva was assuring Mrs.
   8 Bryant that his deputies were securing the accident scene, no fewer than eight deputies were at the
   9 crash site snapping gratuitous cell-phone photos of the dead children, parents, and coaches.
  10          25.    In the days after the accident, deputies

  11          27.    This assurance was hollow. Notwithstanding Sheriff Villanueva’s later
  12 acknowledgement that Sheriff’s Department personnel “had no place to be taking
  13 photographs of anything,” deputies who responded to the crash scene used personal
  14 cell phones to take and share gratuitous photos of the dead children, parents, and
  15 coaches. According to the Sheriff’s Department’s subsequent investigatory report,
  16 one deputy in particular took between 25 and 100 photos of the crash scene on his
  17 personal cell phone, many of which had no conceivable investigatory purpose and
  18 were focused directly on the victims’ remains.
  19          28.    Photos of the remains quickly spread within the Sheriff’s Department as
  20 deputies transmitted them to one another via text message and AirDrop. Within
  21 forty-eight hours, at least ten members of the Sheriff’s Department obtained and
  22 possessed photos of the victims’ remains on their personal cell phones despite having
  23 no legitimate governmental use for the photos. Making matters worse, Sheriff’s
  24 Department personnel showed off the photos of the victims’ remains to colleagues in
  25 settings that had nothing to do with investigating the crash—an investigation that was
  26 being handled by the National Transportation Safety Board (“NTSB”), not the
  27 Sheriff’s Department—and the photos became talked aboutthe subject of gossip within
  28 the Department.

                                                      -8-
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 11 of 49 Page ID #:1226




   1          26.    The photos were also shared outside the Department. In the week following the

   2 accident, a trainee deputy showed off photos of the victims’ remains at the Baja California Bar &
   3 Grill in Norwalk, California—nearly fifty miles from the crash site. On or around January 29, 2020,
   4 a bartender at the restaurant filed a written complaint with the Department about the deputy’s
   5 misconduct. “He was working the day the helicopter went down and took pictures of the crash site
   6 and bodies,” the bartender wrote.
   7                Sheriff’s Department Attempts a Cover-Up and Destroys Evidence

   8          29.    Members of the Fire Department engaged in similar misconduct. While
   9 working the crash site on January 26, 2020, several members of the Fire Department
  10 abused their access to take graphic photos of the victims’ remains without any
  11 legitimate governmental purpose. One such instance occurred at approximately 2:00
  12 p.m. on January 26, 2020—long after the downed helicopter had been
  13 identified—when a sheriff’s deputy observed a firefighter taking multiple pictures of
  14 the accident scene. As the deputy later explained to Sheriff’s Department
  15 investigators, the firefighter “wasn’t one of the first responder[s],” but rather “showed
  16 up after the fact, and then started taking pictures as well.” In addition, according to a
  17 complaint filed in Los Angeles County Superior Court in November 2020 by Tony
  18 Imbrenda, a public information officer in the Fire Department who responded to the
  19 crash scene on the day of the accident but was not involved in investigating the
  20 accident, multiple firefighters electronically transmitted photos of the crash scene to
  21 him. Based on the foregoing, Plaintiff believes and thereon alleges that, in the hours
  22 and days that followed the crash, several members of the Fire Department
  23 electronically shared and/or displayed the graphic images of her loved ones’ remains
  24 to colleagues without any legitimate governmental purpose.
  25                                      Deputy Rafael Mejia
  26          30.    Rafael Mejia, a deputy with the Sheriff’s Department, responded to the
  27 general proximity of the accident scene on January 26, 2020 and stationed himself at
  28 the Department’s makeshift command post at the Los Virgenes Water District. While

                                                     -9-
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 12 of 49 Page ID #:1227




   1 there, Mejia obtained multiple photographs of the Bryants’ remains and stored them
   2 on his personal cell phone.
   3         31.   Shortly after obtaining photos of the Bryants’ remains, Mejia shared
   4 them with at least two individuals without any legitimate governmental purpose.
   5               a.     At some point on January 26, 2020—after Mejia and others had
   6 learned that the victims of the helicopter accident included Kobe and Gianna
   7 Bryant—Mejia walked 100 feet from his position at the makeshift command post to
   8 chat with a female deputy who was controlling traffic in and out of the Las Virgenes
   9 Water District. Mejia told the deputy that he had photos of the accident scene and, for
  10 no reason other than morbid gossip, proceeded to send the photos of the Bryants’
  11 remains to her personal cell phone. The deputy had no role in investigating the
  12 accident or identifying those who perished, and later acknowledged in an interview
  13 with Department investigators that she had no legitimate governmental purpose for
  14 the photos. Similarly, Mejia admitted to investigators that the deputy did not need the
  15 photos for any reason and that it was inappropriate to send them to her. In explaining
  16 his actions to investigators, Mejia could only say that “curiosity got the best of
  17 [them]” and that such curiosity was “in [their] nature” as deputies.
  18               b.     At a separate point on January 26, 2020—and again, with
  19 knowledge that Kobe and Gianna Bryant were among those who perished in the
  20 crash—Mejia electronically transmitted photos of the Bryants’ remains to another
  21 deputy, Joey Cruz. Cruz had responded to the general proximity of the accident scene
  22 along with Mejia, but he had no role in investigating the accident or identifying those
  23 who perished. Mejia sent photos of the Bryants’ remains to Cruz’s personal cell
  24 phone without any legitimate governmental purpose.
  25         32.   Following the above actions, Mejia learned that a complaint had been
  26 filed with the Sheriff’s Department regarding improper sharing of photos of the crash
  27 victims’ remains. Mejia then negligently and/or willfully destroyed evidence of his
  28 wrongdoing by deleting photos of the victims’ remains and other evidence from his

                                               - 10 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 13 of 49 Page ID #:1228




   1 personal cell phone. At the time, Mejia had an obligation to preserve this evidence of
   2 his wrongdoing, including any associated metadata, and, as a trained law enforcement
   3 officer, knew or should have known that the evidence may be relevant to future
   4 litigation or investigations. By committing this spoliation, Mejia severely
   5 undermined the ability to verify any of his claims regarding his handling and
   6 dissemination of the photos.
   7                                   Deputy Joey Cruz
   8         33.   Joey Cruz, a trainee deputy with the Sheriff’s Department, responded to
   9 the general proximity of the accident scene on January 26, 2020. While there, Cruz
  10 was posted at the base of the hillside, where he monitored entry to a trailhead that led
  11 to the downed helicopter. At no point on the day of the accident or at any time
  12 thereafter did Cruz have a role in investigating the accident or identifying those who
  13 perished. Nonetheless, at some point during his shift, Cruz obtained multiple
  14 photographs of the Bryants’ remains on his personal cell phone.
  15         34.   After obtaining photos of the Bryants’ remains, Cruz shared them with
  16 multiple individuals without any legitimate governmental purpose, including several
  17 members of the public.
  18               a.     While at the Lost Hills Sheriff’s station on the evening of January
  19 26, 2020—long after Cruz and others had learned that the victims of the helicopter
  20 accident included Kobe and Gianna Bryant—Cruz told another deputy, Michael
  21 Russell, that he had photos of the accident scene. Russell asked to see the photos, and
  22 Cruz texted photos of the Bryants’ remains to Russell’s personal cell phone. There
  23 was no legitimate governmental purpose for Cruz to transmit the photos to Russell
  24 because, like Cruz, Russell had no role in investigating the accident or identifying
  25 those who perished.
  26               b.     On January 28, 2020, while at his mother’s house in West Covina,
  27 California, Cruz showed photos of the Bryants’ remains to his niece. Before
  28

                                               - 11 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 14 of 49 Page ID #:1229




   1 displaying the photos, Cruz made a crude remark about the state of the victims’
   2 remains.
   3               c.    While at the Baja California Bar and Grill in Norwalk, California
   4 on January 28, 2020, Cruz boasted that he had worked at the scene of the accident
   5 where Kobe Bryant had died. Cruz then showed photos of the Bryants’ remains to a
   6 fellow bar patron and the restaurant’s bartender, and he is seen on the bar’s security
   7 camera zooming in and out of the images while displaying them to the bartender. One
   8 of the photos showed the body of a girl, and Cruz remarked that another showed the
   9 remains of Kobe Bryant. Shortly after seeing the photos, the bartender loudly boasted
  10 to restaurant employees and patrons that he had just seen a photo of Kobe Bryant’s
  11 body and described the image in graphic detail.
  12        35.    Following the above actions, Cruz learned that a complaint had been
  13 filed with the Sheriff’s Department regarding improper sharing of photos of the crash
  14 victims’ remains. Cruz then negligently and/or willfully destroyed evidence of his
  15 wrongdoing by deleting photos of the victims’ remains from his personal cell phone
  16 and deleting the text messages he had sent Russell that contained photos of the
  17 victims’ remains. At the time, Cruz had an obligation to preserve this evidence of his
  18 wrongdoing, including any associated metadata, and, as a trained law enforcement
  19 officer, knew or should have known that the evidence may be relevant to future
  20 litigation or investigations. By committing this spoliation, Cruz severely undermined
  21 the ability to verify any of his claims regarding his handling and dissemination of the
  22 photos.
  23                                Deputy Michael Russell
  24        36.    Deputy Michael Russell responded to the general proximity of the
  25 accident scene on January 26, 2020, and was staffed to a checkpoint at the base of a
  26 hillside that led to the downed helicopter. Throughout the day, Russell heard rumors
  27 that photos of the accident scene were circulating among other deputies, and he was
  28 curious to see them himself. While at the Lost Hills Sheriff’s station that evening,

                                              - 12 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 15 of 49 Page ID #:1230




   1 Russell asked Cruz to send him the photos, and Cruz sent him photos of the Bryants’
   2 remains. Russell saved the photos to an album on his personal cell phone so that he
   3 did not have to keep going into the text message to view them.
   4         37.   At no point did Russell play any role in investigating the accident or
   5 identifying those who perished. In an interview with Department investigators,
   6 Russell admitted that there was no investigative purpose for him to obtain the photos
   7 and that it was inappropriate for him to take possession of them.
   8         38.   Nonetheless, on or around January 28, 2020, Russell shared the photos
   9 with a personal friend with whom Russell plays video games nightly. Although the
  10 friend is a sheriff’s deputy, he was assigned to the Santa Clarita station, not the Lost
  11 Hills station, and had no involvement whatsoever in the response to the helicopter
  12 accident. In a text exchange initiated by Russell, Russell told the friend that he had
  13 pictures of the accident scene. Russell then texted photos of the Bryants’ remains to
  14 his friend’s personal cell phone, noting that one of the victims depicted was Kobe
  15 Bryant. In a later interview with Department investigators, Russell’s friend indicated
  16 that one of the photos showed the remains of a child and that the remains appeared to
  17 be the primary focus of the photo.
  18         39.   Following the above actions, Russell negligently and/or willfully
  19 destroyed evidence of his wrongdoing by deleting photos of the victims’ remains and
  20 other evidence from his personal cell phone. At the time, Russell had an obligation to
  21 preserve this evidence of his wrongdoing, including any associated metadata, and, as
  22 a trained law enforcement officer, knew or should have known that the evidence may
  23 be relevant to future litigation or investigations. By committing this spoliation,
  24 Russell severely undermined the ability to verify any of his claims regarding his
  25 handling and dissemination of the photos.
  26                                  Deputy Raul Versales
  27         40.   Raul Versales, a deputy with the Sheriff’s Department, responded to the
  28 general proximity of the accident scene on January 26, 2020 and stationed himself at

                                               - 13 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 16 of 49 Page ID #:1231




   1 the makeshift command post established at the Los Virgenes Water District. While
   2 there, Versales obtained multiple photographs of the Bryants’ remains, stored them
   3 on his personal cell phone, and shared them with several other Department personnel,
   4 including Mejia.
   5        41.    On the evening of January 26, 2020—long after Versales learned that the
   6 victims of the helicopter accident included Kobe and Gianna Bryant—Versales sent
   7 photos of the Bryants’ remains to a detective for the Department without any
   8 legitimate governmental purpose. The detective had responded to the general
   9 proximity of the accident scene earlier in the day, but had no role in investigating the
  10 accident or identifying those who perished. As the detective admitted to Department
  11 investigators, he did not use the photos for any official purpose and there was no
  12 reason for him to receive them. As an indication of how casually the photos were
  13 shared within the Department, the detective could not even identify the name of the
  14 deputy who sent him the photos during an interview with Department investigators.
  15 Following his shift on January 26, 2020, the detective asked his wife, who is not a law
  16 enforcement officer and had no reason to view the photos, whether she wanted to see
  17 the photos of the victims’ remains.
  18        42.    Following the above actions, Versales negligently and/or willfully
  19 destroyed evidence of his wrongdoing by deleting photos of the victims’ remains and
  20 other evidence from his personal cell phone. At the time, Versales had an obligation
  21 to preserve this evidence of his wrongdoing, including any associated metadata, and,
  22 as a trained law enforcement officer, knew or should have known that the evidence
  23 may be relevant to future litigation or investigations. By committing this spoliation,
  24 Versales severely undermined the ability to verify any of his claims regarding his
  25 handling and dissemination of the photos.
  26              The Defendants Attempt a Cover-Up and Destroy Evidence
  27        43.    Minutes after Cruz left the Baja California Bar and Grill on the evening
  28 of January 28, 2020, the bartender approached a table of four patrons and excitedly

                                              - 14 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 17 of 49 Page ID #:1232




   1 stated that a sheriff’s deputy had just shown him graphic photos of Kobe Bryant’s
   2 remains. The bartender described specific characteristics of Mr. Bryant’s remains,
   3 explained how the remains could be linked to Mr. Bryant, and indicated he found the
   4 situation humorous. The bartender was poised to divulge additional details, but the
   5 patrons expressed that they did not want to hear anything further.
   6         44.   In a later interview with Department investigators, one of the patrons
   7 explained that he found the situation “very, very disturbing,” such that it “bothered
   8 [him] that entire night, even [on] [his] drive home.” The patron believed it was “very
   9 inappropriate for that deputy to be there at that environment, showing those picture to
  10 other individuals,” and the situation “did not sit well with [him] at all.” Upon arriving
  11 home, the patron emailed a complaint to the Sheriff’s Department while sitting in his
  12 car in his driveway: “There was a deputy at Baja California Bar and Grill in Norwalk
  13 who was at the Kobe Bryant crash site showing pictures of his [i.e., Kobe Bryant’s] . .
  14 . body. He was working the day the helicopter went down and took pictures of the
  15 crash site and bodies. He is a young deputy, shaved head with tatoos [sic] on his arm.
  16 From what I know[,] [h]e’s been on the field for 4 months[.]”
  17         45.   Under normal protocol, this complaint would have triggered a formal
  18 inquiry and/or an internal affairs investigation. But Sheriff Villanueva did not follow
  19 protocol. He did not conduct a standard investigation or collect, inspect, or search the
  20 offending deputies’ cell phones to determine how many photos existed, whether and
  21 how they had been transmitted, or whether they were stored on the cloud. He did not
  22 inform the L.A. County Office of the Inspector General. Most importantly, he did not
  23 alert the victims’ families of the deputies’ misconduct or the existence of the photos.
  24         46.   Instead, sometime in late January 2020, Sheriff Villanueva summoned
  25 his deputies to the Lost Hills station and told them that if they “came clean” and
  26 deleted the photos, they would not face any discipline. The deputies responded by
  27 claiming that they had deleted the photos and, to the extent they had transmitted the
  28 photos to others, those persons had also deleted them. Sheriff Villanueva abided by

                                               - 15 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 18 of 49 Page ID #:1233




   1 his offer and did not discipline the deputies for violating the constitutional right of the
   2 victims’ families. For nearly a month, until their hands were forced by public reports
   3 about the photos, Sheriff Villanueva and the Department took no further action to
   4 investigate or contain the spread of the photos.
   5         47.   The Department’sabove actions were taken to avoid the consequences of
   6 misconduct by Department personnel or, at a minimum, in reckless disregard of the
   7 risk that destruction of evidence would render a complete investigation impossible.
   8 At the time that Department leadership ordered deletion of the photos without
   9 conducting any meaningful investigation, the Department and the County knew or
  10 should have known that the actions of Department personnel, including Cruz’s
  11 conduct at the bar in Norwalk, California, constituted tortious conduct under
  12 California law and a violation of the constitutional rights of the victims’ families
  13 under the United States Constitution. Hence, the Department and the County had an
  14 obligation to preserve evidence of the Department’s wrongdoing, including any
  15 associated metadata, and, as trained law enforcement officers, Department leadership
  16 knew or should have known that the evidence may be relevant to future litigation and
  17 investigations.
  18                        The Misconduct Is Exposed and Admitted
  19         48.   On February 287 and 298, 2020, the Los Angeles Times reported that
  20 several sheriff’s deputies had taken and shared photos of the victims’ remains and that
  21 the Sheriff’s Department had been aware of the misconduct for nearly a month. Soon
  22 thereafter, the Times also exposed the Department’s attempted cover-up, reporting
  23 that it “tried to keep a lid on the episode instead of following normal investigative
  24 protocols.”
  25       30.    Faced with its misconduct becoming public, the Around the same time, it was
  26 reported that Fire Department decided to liepersonnel were sharing graphic photos of
  27 the victims’ remains and that the Department responded by telling its members to
  28 destroy the photos.

                                                - 16 -
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 19 of 49 Page ID #:1234




   1         49.   In an interview with the Los Angeles Times on February 26, 2020,
   2 Captain Jorge Valdez stated theat he was “unaware of any complaint” regarding
   3 crash-scene photos and that “there was no order given to delete any photographs.”
   4 Both statements were false. Valdez had beenwas personally involved in responding to
   5 the citizen complaint, having spoken to the complainant himself, and Sheriff
   6 Villanueva has since made numerous admissions about deputies taking photos of the
   7 victims’ remains and his orders to destroy them without any meaningful
   8 investigation.
   9         50.   Through statements made by Sheriff Alex Villanueva in his official
  10 capacity, the Sheriff’s Department and the County have admitted the facts showing
  11 Defendants’their tortious conduct and violation of Mrs. Bryant’s constitutional rights.
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               - 17 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 20 of 49 Page ID #:1235




   1               a.    In media appearances in late February and early March 2020,
   2 Sheriff Villanueva admitted that at least eight deputies took and/or shared photos of
   3 the victims’ remains and acknowledged that the conduct was “disgusting,” “wildly
   4 inappropriate,” “inexcusable,” and “unconscionable.” Sheriff Villanueva further
   5 admitted that the improper photos “harm[ed] people [who] have suffered a tragedy
   6 already” by creating the possibility of “a public display of their loved ones’ remains.”
   7               b.    Sheriff Villanueva has also admitted that the deputies’ photos of the
   8 victims’ bodies were not taken for any law enforcement purpose. In response to
   9 questions from reporters on March 2, 2020, Sheriff Villanueva admitted: “[I]n this
  10 type of scene, which is an accident, there’s only two groups of people that should be
  11 taking photos: that is the NTSB and the coroner’s office. No one else has . . . any
  12 reason to take any photos . . . Anybody outside of [the NTSB and coroner’s office]
  13 would be unauthorized. It’d be illicit photos.” In another interview the same day,
  14 Sheriff Villanueva admitted: “[T]he deputies had no place to be taking any
  15 photographs of anything. Only, in this case, it would have been NTSB investigators,
  16 coroner’s investigators, and that’s about it. Nobody else.”
  17               c.    The Sheriff’s Department has also admitted to destroying
  18 evidence of the unlawful photos. In an interview with NBC-4 Los Angeles on March
  19 2, 2020, Sheriff Villanueva stated that he learned within days of the crash that a
  20 trainee deputy had allegedly showed off crash-scene photos at a bar and, in response,
  21 the Department ordered the trainee and seven other deputies to delete the photos.
  22 Villanueva stated that his “number one priority” was to “make sure those photos no
  23 longer existed.” According to Villanueva, the Department “identified what we
  24 thought were the eight individuals” who took the images and “they deleted all the
  25 pictures they had, and they acknowledged that, if they transmitted them, that they
  26 were deleted.”
  27
  28          The Department Knew That Law Enforcement Officers Taking Improper
                                              - 18 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 21 of 49 Page ID #:1236




   1         Photos of Human Remains Was a Long-Standing ProblemSheriff’s and Fire
         Departments Knew or Should Have Known That First Responders Taking
   2
                Photos of Human Remains Is a Long-Standing Problem
   3
             51.    On and before the date of the helicopter crash, the Sheriff’s Department
   4
       knew that unnecessarily taking, possessing, and sharing photos of victims’ remains
   5
       had been a long-running problem for law enforcement. Addressing reporters on
   6
       March 2, 2020, Sheriff Villanueva stated: “[U]nfortunately, ever since they invented
   7
       the Polaroid camera, this has been a problem in law enforcement across the nation,
   8
       probably across the world, because it just makes it so much easier. And then
   9
       there’s—there’s cops—they keep death books, for example, where . . . they have
  10
       photos from crime scenes throughout their careers.” In an interview with the Los
  11
       Angeles Times on February 26, 2020, Sheriff Villanueva exhibited similar awareness
  12
       of the problem: “Every police department struggles with the same thing, where people
  13
       take photos and they’re not evidence . . . So that’s a practice we have to make sure
  14
       that everyone walks away, and there is no evidence other than the official photos of
  15
       evidence that are taken for criminal purposes.”
  16
             52.    In addition, the Department was awareSheriff’s and Fire Departments knew
  17
       prior to the helicopter crash that government employees abusing access to
  18
       celebrity-related information has long been a problem in the Los Angeles law
  19
       enforcement community. Examples include a sheriff’s deputy unlawfully leaking the
  20
       arrest report of a prominent actor and the Los Angeles Police Department improperly
  21
       disclosing photos of a famous recording artist depicting injuries from a domestic
  22
       assault. With respect to the helicopter crash, Sheriff Villanueva has acknowledged
  23
       that the involvement of someonea celebrity like Kobe Bryant, a singular figure in
  24
       Southern California culture and a hero to millions around the world, creates “much
  25
       more interest” among deputies.
  26
  27
  28

                                                - 19 -
                                        FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 22 of 49 Page ID #:1237




   1         53.   Notwithstanding the above knowledge and his assurances to Mrs.
   2 Bryant, Sheriff Villanueva said nothing in his briefings with first responders at the
   3 accident scene regarding photography or respecting privacy.
   4    The DepartmentSheriff’s and Fire Departments Had No Policyies to Prevent
   5   Violations of the Constitutional Right to Control the Death Images and Remains
                           of Deceased Family MembersLoved Ones
   6
   7         54.   Since at least 2012, it has been clear in the Ninth Circuit that individuals

   8 have a substantive due process right under the United States Constitution to control
   9 the death images and physical remains of deceased family members. See Marsh v.
  10 Cnty. of San Diego, 680 F.3d 1148 (9th Cir. 2012). Nonetheless, and despite the
  11 Department’s awareness that improper death images are “a problem in law
  12 enforcement across the nation,” neither the Sheriff’s Department nor the Fire
  13 Department had noa policy at the time of the accident regarding the taking or sharing
  14 of photos of human remains.
  15       55. Following the Los Angeles Times reports, the Sheriff’s Department

  16 issued a statement that the allegations regarding the accident-scene photos “are
  17 currently under investigation, as are the effectiveness of existing policies and
  18 procedures.” (Exhibit 1.) Days later, in a letter to the L.A. County Inspector
  19 General, Sheriff Villanueva admitted: “It is evident our photograph policy is deficient
  20 and this incident has identified a need for me to direct the creation of a new policy.”
  21 Similarly, in an interview with NBC-4 in March 2020, Sheriff Villanueva stated that
  22 the Department was “creating new [policies] that are very specific, with teeth in ‘em,
  23 up to and including a penalty of discharge for violation of these policies.”
  24         56.   In the following months, the Sheriff’s Department added an entirely new

  25 section to its Manual of Policies and Procedures, titled: “Photographs/Recordings at
  26 Scenes Where Human Remains Are Present.” (Exhibit 2.) The new policy dictates
  27 that, “[i]n order to preserve the dignity and privacy of the deceased and their families,
  28 scenes where human remains are present shall only be photographed/recorded by

                                               - 20 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 23 of 49 Page ID #:1238




   1 Scientific Services Bureau or the Department of Medical Examiner (DME)
   2 personnel.” (Ex. 2 at 1.) The new policy further provides: “Any photograph,
   3 recording, or record produced by a Department member . . . shall be considered the
   4 sole property of the Department” and “[a]ny unauthorized release or sharing is strictly
   5 prohibited.” (Ex. 2 at 1.)
   6                                            The
             57.    In interviews with Sheriff’s Department investigators regarding the
   7
       improper photos, personnel throughout the chain of command confirmed that the
   8
       Sheriff’s Department had no clear policy and had provided no training or instruction
   9
       regarding photographs of human remains prior to the accident.
  10
                    a.    Numerous deputies who responded to the accident scene on
  11
       January 26, 2020, including Mejia, Russell, Versales, and others, told Department
  12
       investigators there was no instruction or briefing on the day of the accident regarding
  13
       photography of the crash site or human remains.
  14
                    b.    Although many of the Sheriff’s Department personnel who
  15
       obtained photos of the victims’ remains were in the midst of training to become
  16
       sheriff’s deputies, had recently completed such training, or were themselves training
  17
       officers, none demonstrated any awareness of a Department policy regarding the
  18
       propriety of taking, possessing, or sharing photos of human remains, nor did they
  19
       report having received any training on the subject prior to the Los Angeles Times
  20
       reports in February 2020.
  21
                    c.    A captain for the Sheriff’s Department who was the senior-most
  22
       supervisor at the makeshift command post on the day of the accident demonstrated no
  23
       awareness of the Sheriff’s Department’s policy regarding use of personal cell phones
  24
       to capture work-related environments, telling investigators that it was “absolutely”
  25
       appropriate for department personnel to use personal cell phones to photograph
  26
       accident scenes. The captain further implied that using personal cell phones to take
  27
       photos of human remains would be appropriate to memorialize a scene, so long as the
  28

                                               - 21 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 24 of 49 Page ID #:1239




   1 cell phone photos are provided to the Department’s homicide department. In
   2 interviews with investigators, the captain displayed no awareness of any department
   3 policy related to taking, possessing, or sharing photos of human remains, nor did he
   4 report having received any training on the subject.
   5               d.     A sergeant for the Sheriff’s Department who was
   6 second-in-command at the makeshift command post on the day of the accident told
   7 investigators that, even with the benefit of hindsight, there is nothing he would do
   8 differently regarding the way he supervised the deputies on the day of the accident.
   9 The sergeant added that he thought that the accident scene “was handled great” by the
  10 Sheriff’s Department and remarked that “it’s just one person,” presumably Cruz, who
  11 “screwed it up for everybody.” The sergeant demonstrated no awareness of the
  12 Sheriff’s Department’s policy regarding use of personal cell phones to capture
  13 work-related environments, telling investigators that he believed it was appropriate
  14 for deputies at the crash site to use their cell phones to take photos of the scene. At
  15 one point in an interview with Department investigators, the sergeant stated: “[I]f it
  16 happened again I guess I – if there was [a] policy that specifically said on how to – I
  17 don’t know. I guess how to handle any type of video or – or pictures and – then it
  18 would be brought up, but I don’t know.”
  19               e.     As of September 29, 2020, as discussed below in paragraph 70, it
  20 is a crime in California for a first responder to take photos of deceased individuals
  21 without a valid purpose.
  22         58.   Similarly, according to a lawsuit recently filed in Los Angeles Superior
  23 Court by a former Public Information Officer for the Fire Department who responded
  24 to the crash scene, Tony Imbrenda, the Fire Department had no policy at the time of
  25 the accident regarding photography at emergency incidents.
  26
  27
  28

                                               - 22 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 25 of 49 Page ID #:1240




   1    The Sheriff’s Department Failed to Train Its Employees on the Department’s
       Policy Regarding Photographs of Work-Related Scenes on Personal Cell Phones
   2
   3        59.    In addition to failing to establish a specific policy regarding the
   4 treatment and photographing of human remains, the Sheriff’s Department also did not
   5 follow or enforce its policy regarding deputies’ use of personal cell phones to capture
   6 work-related environments. That policy provides:
   7        Members shall not use a personal cellular telephone or any other
            similar personal communication or recording device to record, store,
   8        document, catalog, transmit, and/or forward any image, document,
            scene, or environment captured as a result of their employment and/or
   9        while performing official Department business that is not available or
            accessible to the general public.
  10
     (Exhibit 3 at 5.) According to the Sheriff’s Department’s Manual of Policies and
  11
     Procedures, supervisors must investigate reports of violations of the policy and “will
  12
     be held accountable for and evaluated on” their enforcement of the policy. (Ex. 3 at
  13
     2.) Members of the Department who violate the policy “shall be subject to
  14
     disciplinary action,” which could include “reprimand,” “suspension without pay,”
  15
     “reduction in rank,” and/or “dismissal from the Department.” (Ex. 3 at 3-4.)
  16
            60. In direct contravention of this policy, the sergeant who was
  17
     second-in-command at the Department’s command post on the day of the accident
  18
     told Department investigators that the Lost Hills station had a policy and/or custom of
  19
     encouraging Department personnel to photograph accident scenes using their
  20
     personal cell phones so that the images could be posted on the station’s social media
  21
     accounts, including Twitter and Facebook. The sergeant explained that, at the time he
  22
     received the call to respond to the helicopter crash, he was at the scene of an
  23
     automobile crash taking pictures on his personal cell phone. According to the
  24
     sergeant, he had taken a class regarding social media and was “told to take pictures of
  25
     deputies in action.” The sergeant added that the Lost Hills station “is really big on
  26
     tweeting stuff out” and “they’re really pushing this social media . . . showing us in
  27
     action or whatever.”
  28

                                               - 23 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 26 of 49 Page ID #:1241




   1         61.   Sheriff Villanueva did not discipline the deputies who took cell-phone
   2 photos of the crash site and has stated publicly that the Department’s policies at the
   3 time did not prohibit the deputies’ actions. These statements and actions, combined
   4 with the significant number of deputies who took and/or shared cell-phone photos of
   5 the accident site, demonstrate that the Department failed to adequately train,
   6 supervise, and discipline its personnel regarding its policy related to the use of
   7 personal cell phones to photograph work-related scenes.
   8
   9          The Department RefusesSheriff’s Department and Fire Department
  10                 Refuse to Provide Any Information to Mrs. Bryant

  11         62.   After learning of the existence of the photos, attorneys for Mrs. Bryant
  12 sent a letterletters to the Sheriff’s and Fire Department requesting that the
  13 Departmentthey take immediate action to secure all photos and videos of the crash in
  14 the Department’stheir possession, “including any photos or videos in the possession of
  15 or disseminated by Sheriff’s Department personnel.” (Exhibit 4.) Mrs. Bryant
  16 further requested that the Sheriff’s Department and Fire Department conduct an
  17 internal affairs investigations “to determine the extent of the unauthorized taking and
  18 dissemination of photos” and the identities of the deputies or other personneland
  19 firefighters involved.” (Ex. 4 at 2, Ex. 5 at 2.)
  20         63.   On March 8, 2020, following news reports regarding the number of
  21 deputies who took improper photos, attorneys for Mrs. Bryant sent a follow up letter
  22 requesting more information about the Sheriff’s Department’s investigation of the
  23 deputies’ misconduct, including the identity of all personnel who took photos of the
  24 victims’ remains; the steps the Ddepartment had taken to identify all personnel who
  25 had the photos on their personal devices; the steps the Ddepartment had taken to
  26 determine whether and to what extent personnel who had such photos or recordings
  27 shared them with other members of the Ddepartment or third parties; and the steps the
  28

                                               - 24 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 27 of 49 Page ID #:1242




   1 Ddepartment had taken to secure all photos or recordings of the victims’ remains in
   2 the possession of its personnel. (Exhibit 56.)
   3          64.     On March 26 and April 2, 2020, nearly a month after Mrs. Bryant first
   4 inquired about the misconduct, an attorney for the Sheriff’s Department wrote to Mrs.
   5 Bryant that the Department had no legal obligation to respond to her questions and
   6 would not do so. (Exhibits 6-7-8.) To date, the Department has not provided a single piece of
   7 substantive information in response to Mrs. Bryant’s private requests.Mrs. Bryant Served a
   8 Notice of Claims in Accordance with the Government Claims Actreceived a nearly identical
   9 response from an attorney for the Fire Department in letters dated March 10 and 26,
  10 2020. (Exhibits 9-10.)
  11          42.     On May 8, 2020, pursuant to California Government Code section 900 et seq., Mrs.

  12 Bryant filed a written notice of claims against the Sheriff’s Department, Sheriff Villanueva, and
  13 unknown deputies, based on the same underlying facts and issues alleged in this complaint. As of
  14 this filing, the County has not substantively responded to Mrs. Bryant’s notice of claim or provided
  15 a concrete timeline for when it will respond. Per statute, the County’s failure to act on Mrs. Bryant’s
  16 claims within the time prescribed by the California Government Code constitutes a denial, such that
  17 Mrs. Bryant’s claims are ripe for review by this Court.
  18         The Sheriff’s Department Conducts a Belated, Deficient Investigation
  19          65.     In response to public shock and outrage following the Los Angeles Times
  20 reports, as well as scrutiny from the Sheriff’s Department’s Civilian Oversight Board,
  21 the Department announced that it would conduct an internal affairs investigation of
  22 the improper photos. In discussing his Department’s inexcusably belated
  23 investigation, Sheriff Villanueva stated on March 2, 2020: “All [photos of remains]
  24 that we know of that were in the possession of the eight individuals were deleted, and
  25 we’re hoping that that is the outcome of this—that there is no photos to be circulated
  26 anywhere.” (Emphasis added.) Two months later, in May 2020, Sheriff Villanueva
  27 stated that the Department was “going through the final stages” of its investigation of
  28 the improper photos and, “once the information is developed and it’s done . . . we’re

                                                      - 25 -
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 28 of 49 Page ID #:1243




   1 going to make the entire investigation public so everybody can read it for
   2 themselves.”
   3        66.     The Department has yet to deliver on Sheriff Villanueva’s promise of
   4 publicly reporting the results of the Department’s investigation, but Mrs. Bryant
   5 obtained the Department’s final investigative report via a motion to compel in
   6 January 2021. Substantively, the report reveals that the Sheriff’s Department has
   7 failed to take basic steps to ensure all copies of the improper photos are tracked down
   8 and sequestered.
   9                a.    The Department’s interviews of the offending personnel were
  10 notably brief. For example, Defendant Russell was interviewed for a mere
  11 thirty-eight minutes, and another individual known to have possessed the improper
  12 photos was questioned for only fourteen minutes.
  13                b.    In the transcribed interviews, the Department’s investigators
  14 revealed that they were unfamiliar with fundamental concepts regarding how photos
  15 are stored and transmitted on cell phones. For example, during Defendant Versales’
  16 interview, the Department’s lead investigator stated: “I don’t know how iPhones
  17 work.” And when another officer who had received photos of the victims’ remains
  18 stated in his interview that he didn’t understand how his phone worked and had “to
  19 ask my kids how to do most of the stuff,” the lead investigator responded: “Right. I’m
  20 the same way. I really don’t, I’m not familiar with phones like that.” Several deputies
  21 told the Department’s investigators that they had transmitted the improper photos to
  22 one another using iPhone’s AirDrop feature, to which the lead investigator responded,
  23 “I’m not too familiar with AirDrop,” and “I’ve come to learn that AirDrop is an
  24 iPhone feature? Is that exclusive to iPhone?” No apparent investigative follow-up
  25 occurred.
  26                c.    Several subjects of the investigation were themselves unsure of
  27 how their cell phones operated and whether photos of the victims’ remains still
  28 remained in storage. For example, when asked whether he had checked his cloud

                                              - 26 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 29 of 49 Page ID #:1244




   1 account to determine whether the improper photos were stored there, one member of
   2 the Department who had received the photos responded: “I don’t know how to. I
   3 don’t know how to get into the cloud.” No apparent investigative follow-up occurred.
   4               d.    Indeed, at no point during the investigation did Department
   5 investigators forensically examine the phones of personnel known to have possessed
   6 and/or shared photos of the crash victims’ remains using their personal cell phones.
   7 Instead, the report’s conclusions rest almost entirely on unverified, unsworn
   8 statements made by the offending personnel in interviews with Department
   9 investigators.
  10               e.    Predictably, Defendants’ earlier spoliation of evidence inhibited
  11 the investigation. A large portion of the interviews involved having the witnesses
  12 describe from recollection how many photos they received and what they depicted.
  13 When one interview subject expressed difficulty remembering, the Department’s lead
  14 investigator responded: “[T]his is what makes it difficult. We don’t have [the]
  15 pictures.” Without photos and text messages to examine, and without having
  16 conducted a forensic examination of the deputies’ cell phones, the Department’s
  17 purported investigatory findings amount to a regurgitation of the wrongdoers’
  18 self-serving, unsworn accounts of their own conduct.
  19         The Deputy Defendants Exhibit Consciousness of Guilt by Making
                False Exculpatory Statements to Department Investigators
  20
  21        67.    Each of the Deputy Defendants made false exculpatory statements to
  22 Department investigators in the wake of the citizen complaint. Their decision to hide
  23 the facts strongly suggests that their misconduct was more extensive than they have
  24 admitted.
  25               a.    In an interview with Department investigators on March 30, 2020,
  26 Defendant Mejia claimed that only one of the crash scene photos he shared contained
  27 victims’ remains. In reality, the number was at least five, as the deputy to whom
  28 Mejia sent the photos told investigators that approximately five of them showed

                                              - 27 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 30 of 49 Page ID #:1245




   1 human remains. Defendant Mejia similarly made false statements in a memo he
   2 wrote to the head of the Lost Hills station on January 30, 2020. In the memo, Mejia
   3 wrote that “[t]he purpose of me sending/receiving the [crash scene] photographs was
   4 to answer some questions regarding the color, numbers and identifying features of the
   5 aircraft as well as crash scene details.” Mejia also wrote: “The photographs were
   6 immediately erased after the incident from my cell phone.” Both of these statements
   7 were false. In an interview with Department investigators on March 30, 2020, Mejia
   8 admitted that there was no need to send the crash scene photos to another deputy, but
   9 he did so because “curiosity got the best of us.” Mejia also acknowledged that he did
  10 not delete the photos until January 30, 2020—four days after the accident—when a
  11 supervisor told him to report to the Lost Hills station for questioning about the photos.
  12               b.     In an interview with Department investigators on March 30, 2020,
  13 Defendant Cruz claimed that: (i) he did not show his phone to anyone other than the
  14 bartender at the Baja California Bar & Grill; (ii) he never zoomed-in on any of the
  15 photographs; (iii) he did not recall human remains being in any of the images he
  16 showed the bartender; and (iv) he did not tell the bartender that one of the bodies
  17 depicted in the photos was Kobe Bryant’s. All of these statements were false.
  18 Security footage reveals Cruz showing his phone to a fellow bar patron and using his
  19 fingers to zoom-in on his phone while showing the photos to the bartender. And,
  20 contrary to Cruz’s claims, the bartender explained to Department investigators that
  21 Cruz showed him two photos containing victims’ remains and specifically noted
  22 certain details in the picture as proof that one of them reflected Kobe Bryant’s
  23 remains.
  24               c.     In an interview with Department investigators on March 30, 2020,
  25 Defendant Russell claimed that he had “no idea” whether any of the human remains in
  26 the photos belonged to Kobe Bryant. However, the deputy to whom Russell sent the
  27 photos told investigators that, when sending the photos via text, Russell stated that he
  28 believed one of the individuals depicted was Kobe Bryant. Defendant Russell

                                               - 28 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 31 of 49 Page ID #:1246




   1 similarly made false statements in a memo he wrote to the head of the Lost Hills
   2 station on January 30, 2020. In the memo, Russell wrote: “On 01-26-2020, while
   3 working as unit 224T1, I shared photographs of the helicopter crash crime scene with
   4 other law enforcement personnel. I received the photographs from Deputy Joey Cruz
   5 . . . who was also working this incident via text. I sent two photos of the aircraft crash
   6 to [a deputy] (Santa Clarita Station).” These statements implied that Russell shared
   7 the photos on the day of the accident with others who were working at the scene.
   8 However, Russell did not share photos with the deputy from the Santa Clarita station
   9 “while working” on the day of the accident, January 26, 2020. Rather, Russell later
  10 admitted in an interview with Department investigators that he texted photos of the
  11 victims’ remains to the deputy who works at the Santa Clarita station (a personal
  12 friend of Russell’s who had no involvement in responding to the crash scene) while
  13 off duty on January 28, 2020, two days after the accident.
  14               d.     In a memo addressed to the head of the Lost Hills station dated
  15 January 30, 2020, Defendant Versales acknowledged that he sent crash-scene photos
  16 to another member of the Department but claimed that “[t]he purpose of [his]
  17 sending/receiving the [crash scene] photographs was to answer some questions
  18 regarding the color, numbers and identifying features of the aircraft as well as crash
  19 scene details.” Versales doubled down on this position in a later interview with
  20 Department investigators, stating that he shared the photos for purposes of identifying
  21 the helicopter. This was false. In an interview with Department investigators, the
  22 officer to whom Versales sent the photos stated that he received them during the
  23 evening of January 26, 2020—long after the helicopter had been identified—and
  24 there was no reason for him to receive them.
  25                       The Los Angeles Times Reveals Additional
                           Details Regarding a Deputy’s Misconduct
  26
  27         68.   Although nowhere mentioned in the Department’s investigative report,
  28 in November 2020 the Los Angeles Times reported that the Sheriff’s Department had

                                               - 29 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 32 of 49 Page ID #:1247




   1 moved to discipline an unnamed deputy for broadly sharing photos of the victims’
   2 remains on his personal cell phone. The reporting cited the Sheriff’s Department
   3 disciplinary summary for the third quarter of 2020, which states that a deputy
   4 “[s]tored confidential photographs of a multi-agency investigation on a personal
   5 cellular phone, and shared the photographs with friends, family members, and
   6 co-workers on multiple occasions.”
   7   The Deputy Defendants Shared Photos of the Bryants’ Remains with Multiple
        People, Including Members of the Public, Without Any Legitimate Purpose
   8
   9         69.   As detailed above, each of the Deputy Defendants (i) showed a
  10 willingness to take and/or retain possession of photos of the Bryants’ remains on their
  11 personal cell phones without any legitimate governmental purpose; (ii) demonstrated
  12 a morbid curiosity in the photos; (iii) exhibited a willingness to share the photos with
  13 others, including through electronic transmission, without any legitimate
  14 governmental purpose; (iv) displayed consciousness of guilt by making false
  15 exculpatory statements regarding the photos; and (v) destroyed evidence of their
  16 possession and sharing of the photos despite an obligation to preserve it. Based on the
  17 foregoing, Plaintiff is informed and believes, and thereon alleges, that—in addition to
  18 the specific instances of improper sharing detailed above—the Deputy Defendants
  19 each shared photos of the Bryants’ remains with multiple people, including members
  20 of the public, without any legitimate governmental purpose.
  21                     California Enacts a Criminal Law Against
                            Improper Photos of Human Remains
  22
  23        70. In September 2020, responding to the Sheriff’s Department’s gratuitous

  24 taking and sharing of photos of the crash victims’ remains, the California state
  25 government enacted Assembly Bill 2655. See 2020 Cal. Stat. Ch. 219. Known
  26 informally as The Kobe Bryant Act of 2020, the law makes it a misdemeanor for a
  27 first responder, including a law enforcement officer, to photograph the remains of a
  28 crime or accident victim “for any purpose other than an official law enforcement

                                               - 30 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 33 of 49 Page ID #:1248




   1 purpose or a genuine public interest.” Cal. Pen. Code § 647.9(a), (c). As explained by
   2 the California legislator who authored the new law, “[o]ur first responders, when
   3 responding to an emergency, should not be taking very sensitive photographs . . . for
   4 their own pleasure.”
   5                 Mrs. Bryant Has Suffered Severe Emotional Distress
   6         71.   Mrs. Bryant has suffered (and continues to suffer) severe emotional
   7 distress from the knowledge that images of her husband’s and daughter’s remains
   8 were taken and shared for the perverse gratification of law enforcement officers, and
   9 she fears that she and her family may confront the appalling photos at any moment on
  10 the internet. This fear is eminently reasonable in light of the prevalence of cloud
  11 storage (such as iCloud and Google Photos), text messaging, and social-media
  12 applications, through which photos can be stored and shared almost instantaneously
  13 (and sometimes inadvertently). When Mrs. Bryant sought assurances from the
  14 Sheriff’s Department that it had taken reasonable measures to control the spread of
  15 the photos, including whether it had “confiscated and/or inspected the electronic
  16 devices of the personnel who had or have photographs of the crash scene or victims’
  17 remains,” the Department refused to offer any response whatsoever. And at no point
  18 has the Department informed Mrs. Bryant that it has taken even the basic investigatory
  19 step of collecting a forensic image of the offending deputiesindividuals’ electronic
  20 devices.
  21         72.   Mrs. Bryant’s fear has been exacerbated by the fact that, despite
  22 knowing about the photos within days of the crash, Sheriff Villanueva took none of
  23 the steps that a reasonable supervisor (let alone a highly-trained professional
  24 investigator) would take to prevent dissemination of harmful photos in his
  25 constructive possession. As a result of Sheriff Villanueva’s offer to his deputies that
  26 they could avoid investigation and discipline by deleting the evidence of their
  27 misconduct, Mrs. Bryant must live with uncertainty regarding how many photos were
  28 taken, whether they remain stored on the cloud, whether and how they were shared

                                               - 31 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 34 of 49 Page ID #:1249




   1 via text message, email, or social media applications, and whether people to whom
   2 the deputies transmitted the photos continue to possess them. Absent this
   3 information, it is impossible to rule out that the photos will surface and go viral
   4 online. This uncertainty has caused Mrs. Bryant severe stress and anguish.
   5          73.    Mrs. Bryant’s anxiety has been reinforced by widespread discussion of
   6 the photos online. In March 2020, Mrs. Bryant encountered an Instagram user who
   7 stated that she had seen pictures of Kobe and Gianna’s bodies at the accident scene,
   8 and numerous Twitter users have made similar statements even before the Los Angeles
   9 Times publicized that Department personnel had taken and shared improper photos of
  10 the victims’ remains. Other online commenters, along with the National Enquirer
  11 tabloid publication, have claimed that images of Kobe and Gianna’s remains are
  12 being bought, shared, and/or sold on the dark web.
  13          74.    TheThese accounts are eminently plausible in light of the sheer number

  14 of deputies who took photos, the fact that the deputiesand shared the photos with others,of
  15 the Bryants’ remains and the Department’s grossly inadequate steps to prevent their
  16 dissemination of the photos have made the above accounts plausible, which has compounded
  17 Mrs. Bryant’s emotional distress. For the foreseeable future, Mrs. Bryant and her family
  18 will almost certainly continue to encounter claims that photos of their loved ones’
  19 remains are circulating online, and they will have no way of knowing whether such
  20 claims are true or false.
  21          47.    In response to public shock and outrage following the Los Angeles Times reports, as

  22 well as scrutiny from the Sheriff’s Department’s Civilian Oversight Board, the Department now
  23 claims it is conducting an investigation into the improper photos. In discussing his Department’s
  24 inexcusably belated investigation, Sheriff Villanueva stated on March 2, 2020: “All [photos of
  25 remains] that we know of that were in the possession of the eight individuals were deleted, and
  26 we’re hoping that that is the outcome of this—that there is no photos to be circulated anywhere.”
  27 (Emphasis added.)
  28

                                                    - 32 -
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 35 of 49 Page ID #:1250




   1          48.    Hope is not a plan and it is no comfort to Mrs. Bryant. At the moment the deputies

   2 snapped photos of Kobe and Gianna’s remains, they created a harm that cannot be undone, and the
   3 Department’s response has only exacerbated that harm. A grieving widow and parent should never
   4 have to worry that the public servants charged with protecting her would abuse access to her loved
   5 ones’ remains for their own personal gratification, and the Sheriff’s Department’s breach of this
   6 basic human duty has caused Mrs. Bryant severe pain.
   7          75.    Avoiding thoughts of the Sheriff’s Departments’ misconduct has been
   8 impossible, as Mrs. Bryant is repeatedly reminded of it online. Online trolls have
   9 exploited the tragic circumstances and the Sheriff’s Department misconduct for the
  10 purpose of taunting and hurting Mrs. Bryant. These experiences provide a constant
  11 reminder that photos of her husband’s and daughter’s remains may be circulating in
  12 the public realm as a result of the Sheriff’s Department’s gross misconduct.
  13                        Mrs. Bryant Served a Notice of Claims in
                           Accordance with the Government Claims Act
  14
  15          76.    On May 8, 2020, pursuant to California Government Code section 900 et
  16 seq., Mrs. Bryant filed a written notice of claims against the Sheriff’s Department,
  17 Sheriff Villanueva, and unknown deputies, based on the same underlying facts and
  18 issues alleged in this complaint. As of this filing, the County has not substantively
  19 responded to Mrs. Bryant’s notice of claim or provided a concrete timeline for when it
  20 will respond. Per statute, the County’s failure to act on Mrs. Bryant’s claims within
  21 the time prescribed by the California Government Code constitutes a denial, such that
  22 Mrs. Bryant’s claims are ripe for review by this Court.
  23          77.    On July 20, 2020, pursuant to California Government Code section 900
  24 et seq., Mrs. Bryant filed a written notice of claims against the Fire Department and
  25 unknown members of the Fire Department, based on the same underlying facts and
  26 issues alleged in this complaint. As of this filing, the County has not substantively
  27 responded to Mrs. Bryant’s notice of claim or provided a concrete timeline for when it
  28 will respond. Per statute, the County’s failure to act on Mrs. Bryant’s claims within

                                                    - 33 -
                                           FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 36 of 49 Page ID #:1251




   1 the time prescribed by the California Government Code constitutes a denial, such that
   2 Mrs. Bryant’s claims are ripe for review by this Court.
   3                                  FIRST CAUSE OF ACTION
   4                       42 U.S.C. § 1983, Violation of Fourteenth Amendment
   5                                         (Against Does 1-100)
   6
                 42 U.S.C. § 1983 (Monell), Violation of Fourteenth Amendment
   7
          (Against the Sheriff’s Department, the Fire Department, and the County)
   8
   9          78.    Plaintiff incorporates herein and realleges the allegations in paragraphs 1
  10 through 477, inclusive, as if fully set forth herein.
  11          50.    By taking photos of Kobe Bryant’s and Gianna Bryant’s remains and/or sharing such

  12 photos with the public, the Doe Defendants deprived (and continue to deprive) Plaintiff of her right
  13 to control the physical remains, memory, and death images of her deceased husband and daughter.
  14 As the United States Court of Appeals for the Ninth Circuit has affirmed, this right flows from the
  15 substantive due process rights to privacy and family integrity guaranteed by the Fourteenth
  16 Amendment to the United States Constitution. See Marsh v. Cnty. of San Diego, 680 F.3d 1148 (9th
  17 Cir. 2012).
  18          51.    The Doe Defendants knew or should have known that taking and/or sharing photos

  19 of Kobe and Gianna Bryant’s remains for personal, non-law-enforcement purposes violated the law.
  20          79.    By taking and sharing photos of Kobe and Gianna Bryants’ remains
  21 without any legitimate governmental purpose, members of the Sheriff’s Department,
  22 including but not limited to the Deputy Defendants, and members of the Fire
  23 Department deprived Plaintiff of her substantive due process right to control the
  24 physical remains, memory, and death images of her deceased husband and child. See
  25 Marsh v. Cnty. of San Diego, 680 F.3d 1148 (9th Cir. 2012). In taking these actions,
  26 members of the Sheriff’s Department and Fire Department acted in a manner that
  27 shocks the conscience and offends the community's sense of fair play and decency.
  28

                                                    - 34 -
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 37 of 49 Page ID #:1252




   1           80.    The DoeMembers of the Sheriff’s Department, including but not limited

   2 to the Deputy Defendants, and members of the Fire Department were acting under
   3 color of state law at the time of their actions. The Doe DefendantsSheriff’s and Fire
   4 Department personnel took photos of the Bryants’ remains while in uniform, on duty,
   5 and in an area where public access was prohibited and only first responders (such as
   6 sSheriff’s deputiesand Fire Department personnel) were allowed. After the photos
   7 were taken, the Doe DefendantsSheriff’s and Fire Department personnel possessed and
   8 shared them while in uniform and/or on duty, or otherwise in connection with or by
   9 virtue of their employment with the Sheriff’s or Fire Department.
  10           53.    As a direct and proximate result of the Doe Defendants taking and sharing death

  11 images of Kobe and Gianna Bryant, Plaintiff has suffered (and continues to suffer) severe emotional
  12 distress in an amount to be proven at trial.
  13           54.    The Doe Defendants committed the acts alleged recklessly and with callous

  14 disregard for Plaintiff’s rights, entitling Plaintiff to punitive damages in an amount appropriate to
  15 punish the Doe Defendants and to make an example of them to the community.
  16                                     SECOND CAUSE OF ACTION
  17                   42 U.S.C. § 1983 (Monell), Violation of Fourteenth Amendment
  18                          (Against Sheriff Villanueva, in his official capacity,
                                 the Sheriff’s Department, and the County)
  19
  20           55.    Plaintiff incorporates herein and realleges the allegations in paragraphs 1 through 53,

  21 inclusive, as if fully set forth herein.
  22           81.    Pursuant to 42 U.S.C. § 1983, public entities are liable for constitutional
  23 violations when execution of their official policy or custom deprives an individual of
  24 her constitutional rights. A public entity is also liable for constitutional violations
  25 when its failure to establish a policy or procedure or to properly train, supervise,
  26 and/or discipline its employees amounts to deliberate indifference to the rights of
  27 persons with whom its employees come into contact.
  28

                                                        - 35 -
                                                FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 38 of 49 Page ID #:1253




   1         82.   Upon information and belief, Sheriff Villanueva, theThe Sheriff’s Department,

   2 the Fire Department, and the County acted with deliberate indifference to the
   3 constitutional rights of Plaintiff and others similarly situated through the conduct and
   4 omissions set forth above, which consist of the following customs, policies, and/or
   5 patterns of practice:
   6               a.     Failing to adequately train and supervise Sheriff’s Department
   7 and Fire Department personnel to ensure they do not take or share photographs of
   8 human remains for personal, non-law-enforcement purposeswithout any legitimate
   9 governmental purpose;
  10               b.     Failing to establish a policy or procedure addressing the treatment
  11 of human remains, including the taking or sharing of photographs of human remains
  12 without any legitimate governmental purpose;
  13               c.     Failing to adequately investigate and discipline Sheriff’s
  14 Department and Fire Department personnel who have unnecessarily taken and/or
  15 shared photographs of human remains without any legitimate governmental purpose.
  16         83.   Given the frequency with which Sheriff’s and Fire Department
  17 personnel work at crime and accident scenes involving fatalities, it was obvious that
  18 some would be tempted to take photos of victims’ remains on their personal cell
  19 phones. Sheriff Alex Villanueva and the Sheriff’s Department knew that some law
  20 enforcement officers keep “death books” containing photos of victims’ remains and
  21 that officers taking pictures for non-law-enforcement purposes is a problem “across
  22 the nation.” The Department wasSheriff’s and Fire Departments were also aware that,
  23 on account of the large number of celebrities that live or work in the Los Angeles
  24 area, itstheir personnel often work at accident and crime scenes that are the subject of
  25 intense public interest. Notwithstanding this knowledge and awareness, Sheriff
  26 Villanueva, the Sheriff’s Department, the Fire Department, and the County failed to
  27 establish a policy regarding photographs of human remains or to train, supervise,
  28 investigate, or discipline Department personnel related to the taking and sharing of

                                               - 36 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 39 of 49 Page ID #:1254




   1 photos of human remains for personal, non-law-enforcement purposeswithout any
   2 legitimate governmental purpose.
   3         84.   Based on the facts set forth above, the Sheriff’s Department wasand Fire
   4 Department were on actual and/or constructive notice that the absence of a policy
   5 regarding photographs of human remains or accident scenes would likely result in
   6 violations of community members’ constitutional rights.
   7         85.   The actions of Sheriff’s Department and Fire Department personnel,
   8 including but not limited to the DoeDeputy Defendants, reflect the pattern of practice
   9 and/or custom of the Sheriff’s Department and Fire Department, as evidenced by the
  10 fact that the misconduct was not limited to a lone employee. Rather, no fewer than eight
  11 deputiesmultiple members of the Sheriff’s Department and Fire Department took and
  12 shared photos of the Bryants’ remains for personal purposeswithout any legitimate
  13 governmental purpose. In addition, Sheriff Villanueva, whose entire career in law
  14 enforcement has been with the Sheriff’s Department, has stated based on personal
  15 knowledge that unnecessary death images are a widespread problem in law
  16 enforcement.
  17         86.   As a direct and proximate result of Sheriff Villanueva’s, the Sheriff’s
  18 Department’s, Fire Department’s, and the County’s failure to establish a policy
  19 regarding photographs of human remains or to train, supervise, investigate, or
  20 discipline its employees regarding unnecessary death images, as well as the
  21 Department’sSheriff’s and Fire Departments’ pattern of practice and/or custom of
  22 unnecessarily taking and sharing death images, Plaintiff has suffered (and continues
  23 to suffer) severe emotional distress in an amount to be proven at trial.
  24
  25
  26
  27
  28

                                               - 37 -
                                       FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 40 of 49 Page ID #:1255




   1                             THIRDSECOND CAUSE OF ACTION

   2                                              Negligence
   3    (Against Does 1-100; Alex Villanueva, in his personal capacity; the Sheriff’s Department;
   4                                and the County)Deputy Defendants)
   5          87.     Plaintiff incorporates herein and realleges the allegations in paragraphs 1
   6 through 860, inclusive, as if fully set forth herein.
   7       88. Pursuant to California Government Code section 820(a), public
   8 employees are liable for injuries caused by their acts or omissions to the same extent
   9 as a private person.
  10          89.     The DoeDeputy Defendants owed a duty to Plaintiff to use ordinary care
  11 in their treatment of the Bryants’ physical remains, including an obligation to refrain
  12 from taking and/or sharing images of them for personal, non-law-enforcement
  13 purposes. Cal. Civ. Code § 1714.65. The DoeDeputy Defendants and Sheriff
  14 Villanuevaadditionally owed a duty to Plaintiff to use ordinary care in preventing
  15 dissemination of any unnecessary images of the Bryants’ remains once the images were
  16 created and/or were within their controlpossession.
  17          66.     The Sheriff’s Department, the County, Sheriff Villanueva, and the Doe Defendants
  18 routinely undertake the care, custody, and control of human remains at crime and accident scenes,
  19 and each did so with respect to the Bryants’ remains at the crash site. By virtue of this, they owed a
  20 duty of care to Plaintiff to exercise ordinary care in their treatment of the remains.
  21          67.     Following the crash, Sheriff Villanueva assured Plaintiff that the Sheriff’s
  22 Department was securing the crash site to ensure privacy. Accordingly, he owed a duty to Plaintiff
  23 to supervise his employees to ensure they conducted themselves with reasonable care and in a
  24 manner that preserved, rather than violated, the privacy of the victims and their families.
  25          68.     Based on her conversation with Sheriff Villanueva, Plaintiff believed the Sheriff’s
  26 Department would secure the crash site, and she did not take steps, either personally or through a
  27 representative, to observe or monitor conduct at the crash site, knowing it would be traumatic.
  28

                                                      - 38 -
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 41 of 49 Page ID #:1256




   1          90.     The Deputy Defendants breached their duties to Plaintiff by sharing
   2 photos of the Bryants’ physical remains for personal, non-law-enforcement purposes,
   3 including by electronic transmission and with members of the public.
   4          91.     The Doe Defendants breached their duties to Plaintiff by taking and/or sharing
   5 photos of the Bryants’ physical remains for personal, non-law-enforcement purposes.
   6          70.     Defendant Villanueva breached his duty to Plaintiff by failing to adequately

   7 supervise, either directly or through instructions to on-site supervisors, his deputies’ conduct at the
   8 crash site.
   9          71.     Sheriff Villanueva and Doe Defendants in supervisory capacities in the Department

  10 breached their duties to Plaintiff by failing to take reasonable steps to prevent dissemination of the
  11 unnecessary images of the Bryants’ remains after the images were created and in their constructive
  12 possession.72. Deputy Defendants foresaw or should have foreseen that their conduct
  13 described above would injure Plaintiff.
  14          92.     As a direct and proximate result of the Deputy Defendants’ conduct,
  15 Plaintiff has suffered (and continues to suffer) severe emotional distress in an amount
  16 to be proven at trial.
  17          93.     In committing the acts alleged herein, the DoeDeputy Defendants and
  18 Sheriff Villanueva are guilty of oppression, fraud, and/or malice within the meaning of
  19 California Civil Code section 3294, entitling Plaintiff to punitive or exemplary
  20 damages in an amount appropriate to punish the Doe Defendants and to make an
  21 example of them to the community.
  22                                  THIRD CAUSE OF ACTION
  23                                              Negligence
  24                                 (Against the Entity Defendants)
  25          94.     Plaintiff incorporates herein and realleges the allegations in paragraphs 1
  26 through 93, inclusive, as if fully set forth herein.
  27       95. Members of the Sheriff’s Department, including but not limited to the
  28 Deputy Defendants, and members of the Fire Department owed a duty to Plaintiff to

                                                      - 39 -
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 42 of 49 Page ID #:1257




   1 use ordinary care in their treatment of the Bryants’ physical remains, including an
   2 obligation to refrain from taking and/or sharing images of them for personal,
   3 non-law-enforcement purposes. Cal. Civ. Code § 1714. Members of the Sheriff’s
   4 Department, including but not limited to the Deputy Defendants, and members of the
   5 Fire Department also owed a duty to Plaintiff to use ordinary care in preventing
   6 dissemination of any images of the Bryants’ remains once the images were created
   7 and/or were within their possession.
   8         96.    Multiple members of the Sheriff’s Department, including but not limited
   9 to the Deputy Defendants, breached their duties to Plaintiff by taking and/or sharing
  10 photos of the Bryants’ physical remains for personal, non-law-enforcement purposes,
  11 including by electronic transmission and with members of the public. These members
  12 of the Sheriff’s Department foresaw or should have foreseen that their conduct would
  13 injure Plaintiff.
  14         97.    Similarly, multiple members of the Fire Department breached their
  15 duties to Plaintiff by taking and/or sharing photos of the Bryants’ physical remains
  16 without any legitimate governmental purpose. These members of the Fire
  17 Department foresaw or should have foreseen that their conduct would injure Plaintiff.
  18         98.    As a direct and proximate result of the conduct described above, Plaintiff
  19 has suffered (and continues to suffer) severe emotional distress in an amount to be
  20 proven at trial.
  21         99.    Pursuant to California Government Code section 815.2, the Sheriff’s
  22 Department, the Fire Department, and the County are liable for injuries proximately
  23 caused by acts or omissions of their employees within the scope of their employment.
  24 Upon information and belief, atAt all times material, Defendant Villanueva and the
  25 DoeDeputy Defendants and other members of the Sheriff’s Department who took
  26 and/or shared photos of the Bryants’ remains for personal, non-law-enforcement
  27 purposes were employed by the Sheriff’s Department and were under the
  28 Department’s direction and control when they engaged in the conduct described

                                                 - 40 -
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 43 of 49 Page ID #:1258




   1 above. The Doe DefendantsFurther, at all times material, members of the Fire
   2 Department who took and/or shared photos of the Bryants’ remains without any
   3 legitimate governmental purpose were employed by the Fire Department and were
   4 under the Fire Department’s direction and control when they engaged in the conduct
   5 described above. These members of the Sheriff’s and Fire Departments were able to
   6 take photos of the Bryants’ physical remains by virtue of their access to the crash site
   7 while on duty, and Sheriff’s and Fire Department personnel who shared the photos
   8 without any legitimate purpose had access to them by virtue of their employment with
   9 the Department. The acts of Defendant Villanueva and the Doe DefendantsSheriff’s and Fire
  10 Departments, respectively. Hence, the actions described above were committedtaken
  11 within the course and scope of theirthe individuals’ employment, and the Sheriff’s
  12 Department, the Fire Department, and the County are liable for their negligent and
  13 wrongful conduct.
  14                             FOURTH CAUSE OF ACTION
  15                                     Invasion of Privacy
  16          (Against Does 1-100, the Sheriff’s Department, and the CountyJoey Cruz)
  17
             100. Plaintiff incorporates herein and realleges the allegations in paragraphs 1
  18
       through 7499, inclusive, as if fully set forth herein.
  19
             101. Plaintiff has a privacy interest in the physical remains of her loved ones,
  20
       Kobe and Gianna Bryant.
  21
             102. The Doe Defendants publiclyUpon information and believe, Defendant Joey
  22
       Cruz disclosed photos of the Bryants’ remains to multiple members of the public,
  23
       both in person and electronically.
  24
             103. Sharing photos of accident victims’ physical remains without any
  25
       law-enforcementlegitimate governmental purpose is offensive and objectionable to a
  26
       reasonable person of ordinary sensibilities.
  27
  28

                                                 - 41 -
                                         FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 44 of 49 Page ID #:1259




   1          104. At the time the deputiesDefendant Cruz shared the photos of the Bryants’
   2 remains, no photos of their remains had otherwise been made public, and details about
   3 the state of the victims’ remains were not public knowledge. Sharing the graphic facts
   4 disclosed by the photos served no legitimate public purpose.
   5          105. As a direct and proximate result of the conduct of the Doe
   6 DefendantsDefendant Cruz, Plaintiff has suffered (and continues to suffer) severe
   7 emotional distress in an amount to be proven at trial.
   8          106. Pursuant to California Government Code section 820(a), the Doe
   9 Defendants areDeputy Cruz is liable for injuries caused by their acts or omissions to the
  10 same extent as a private person.
  11          107. In committing the acts alleged herein, the Doe Defendants are guilty of
  12 oppression, fraud, and/or malice within the meaning of California Civil Code section 3294, entitling
  13 Plaintiff to punitive or exemplary damages in an amount appropriate to punish the Doe Defendants
  14 and to make an example of them to the community.Deputy Cruz is guilty of oppression,
  15 fraud, and/or malice within the meaning of California Civil Code section 3294,
  16 entitling Plaintiff to punitive or exemplary damages in an amount appropriate to
  17 punish Defendant Cruz and to make an example of him to the community.
  18          84.    Pursuant to California Government Code section 815.2, the Sheriff’s Department

  19 and the County are liable for injuries proximately caused by acts or omissions of their employees
  20 within the scope of their employment. Upon information and belief, at all times material, the Doe
  21 Defendants were employed by the Sheriff’s Department and were under the Department’s direction
  22 and control when they engaged in the conduct described above. The Doe Defendants were able to
  23 take photos of Kobe and Gianna Bryant’s physical remains by virtue of their access to the crash site
  24 while on duty, and Sheriff’s Department personnel who shared the photos had access to them by
  25 virtue of their employment with the Department. The acts of the Doe Defendants were committed
  26 within the course and scope of their employment, and the Sheriff’s Department and County are
  27 liable for their negligent and wrongful conduct.
  28

                                                    - 42 -
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 45 of 49 Page ID #:1260




   1                                 FIFTH CAUSE OF ACTION
   2                             Intentional Infliction of Emotional Distress
   3                  (Against Does 1-100, the Sheriff’s Department, and the County)

   4                                        Invasion of Privacy
   5                                (Against the Entity Defendants)
   6
              108. Plaintiff incorporates herein and realleges the allegations in paragraphs 1
   7
       through 83107, inclusive, as if fully set forth herein.
   8          86.    The taking and/or sharing of photos of victims’ physical remains for no official
   9 purpose constitutes extreme and outrageous conduct exceeding all bounds of what is usually
  10 tolerated in a civilized community.
  11          87.    The Doe Defendants took and/or shared (both in person and electronically) photos of
  12 the Bryants’ physical remains without any official or law enforcement purpose.
  13        88.     At the time they shared photos of the Bryants’ remains, the Doe Defendants were
  14 aware that Kobe and Gianna Bryant had surviving immediate family members.
  15        89.    The Doe Defendants disclosed the photos with the intention of causing, or with
  16 reckless disregard of the probability of causing, emotional distress to the family members of the
  17 victims, including Plaintiff.
  18
              109. Plaintiff has a privacy interest in the physical remains of her loved ones,
  19
       Kobe and Gianna Bryant.
  20
              110. Upon information and believe, members of the Sheriff’s Department,
  21
       including but not limited to the Deputy Defendants, disclosed photos of the Bryants’
  22
       remains to multiple members of the public, both in person and electronically.
  23
              111. Sharing photos of accident victims’ physical remains without any
  24
       legitimate governmental purpose is offensive and objectionable to a reasonable
  25
       person of ordinary sensibilities.
  26
              112. At the time that members of the Sheriff’s Department, including but not
  27
       limited to the Deputy Defendants, shared the photos of the Bryants’ remains, no
  28

                                                    - 43 -
                                            FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 46 of 49 Page ID #:1261




   1 photos of their remains had otherwise been made public, and details about the state of
   2 the victims’ remains were not public knowledge. Sharing the graphic facts disclosed
   3 by the photos served no legitimate public purpose.
   4          113. As a direct and proximate result of the deputies’ conduct, Plaintiff has suffered (and
   5 continues to suffer) severe emotional distress in an amount to be proven at trial.As a direct and
   6 proximate result of members of the Sheriff’s Department publicly disclosing photos
   7 of the Bryants’ remains without any legitimate governmental purpose, Plaintiff has
   8 suffered (and continues to suffer) severe emotional distress in an amount to be proven
   9 at trial.
  10          91.     Pursuant to California Government Code section 820(a), the Doe Defendants are

  11 liable for injuries caused by their acts or omissions to the same extent as a private person.
  12          92.     In committing the acts alleged herein, the Doe Defendants are guilty of oppression,

  13 fraud, and/or malice within the meaning of California Civil Code section 3294, entitling Plaintiff to
  14 punitive or exemplary damages in an amount appropriate to punish the Doe Defendants and to make
  15 an example of them to the community.
  16          114. Pursuant to California Government Code section 815.2, the Sheriff’s
  17 Department and the County are liable for injuries proximately caused by acts or
  18 omissions of their employees within the scope of their employment. Upon information
  19 and belief, atAt all times material, Defendant Villanueva and the DoeDeputy Defendants
  20 and other members of the Sheriff’s Department who publicly disclosed photos of the
  21 Bryants’ remains were employed by the Sheriff’s Department and were under the
  22 Department’s direction and control when they engaged in the conduct described
  23 above. The Doe DefendantsThese members of the Department were able to take photos
  24 of Kobe and Gianna Bryant’s physical remains by virtue of their access to the crash
  25 site while on duty, and Sheriff’s Department personnel who shared the photos had
  26 access to them by virtue of their employment with the Department. The acts of these
  27 members of the Doe DefendantsDepartment were committed within the course and
  28

                                                      - 44 -
                                             FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 47 of 49 Page ID #:1262




   1 scope of their employment, and the Sheriff’s Department and County are liable for the
   2 Doe Defendants’their negligent and wrongful conduct.
   3                                PRAYER FOR RELIEF
   4         WHEREFORE, Plaintiff respectfully prays for the following relief against all
   5 Defendants as follows:
   6         1.    For compensatory damages in an amount to be proven at trial;
   7         2.    For any additional general, specific, consequential, or incidental
   8 damages in an amount to be proven at trial;
   9         3.    For nominal damages;
  10         4.    For punitive damages against the Deputy Defendants in an amount
  11 appropriate to punish the defendantsthem and make an example of the defendantsthem to
  12 the community;
  13         5.    For an award that dDefendants pay all of Plaintiff’s costs and attorneys’
  14 fees;
  15         6.    For all interest, as permitted by law; and
  16         7.    For such other relief as the Court deems just and proper.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              - 45 -
                                      FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 48 of 49 Page ID #:1263




   1
       DATED: March 17, 2021            Respectfully submitted,
   2
                                        MUNGER, TOLLES & OLSON LLP
   3
   4
   5                                    By:                  /s/ Luis Li
   6                                                               LUIS LI
   7                                    Attorneys for Plaintiff Vanessa Bryant
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           - 46 -
                                   FIRST AMENDED COMPLAINT
Case 2:20-cv-09582-JFW-E Document 55 Filed 03/17/21 Page 49 of 49 Page ID #:1264




   1                            DEMAND FOR JURY TRIAL
   2        Plaintiff demands a trial by jury on all issues triable by jury.
   3
   4 DATED: SeptemberMarch 17, 20201 Respectfully submitted,
   5                                 MUNGER, TOLLES & OLSON LLP

   6
   7
                                            By:                        /s/ Luis Li
   8                                                                 LUIS LI
   9
                                            Attorneys for Plaintiff Vanessa Bryant
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                      Case No. 2:20-cv-09582-JFW-E
                                       FIRST AMENDED COMPLAINT
